McDONALD, Judge,
concurring:
I concur with Judge West’s opinion because it correctly follows the majority in Com. v. Reneer, Ky., 734 S.W.2d 794 (1987), which is binding upon us. I write separately to express my reservations about Reneer because, in my opinion, the dissent properly reflects what the law should be.
The truth in sentencing statute permits a combination of the penalty phase with the persistent felony offender portion of a trial, and while the constitutionality of such procedure was approved in Reneer, grave reservations were expressed. I see a real problem in the statute’s constitutional application.
I agree with the language in Reneer which states: “The jury is required to sentence in a vacuum without any knowledge of the defendant’s past criminal record....” However, the second part of the preceding paragraph does cause concern where it says, “or other matters that might be pertinent to consider in the assessment of the appropriate penalty.” What “other matters” is the Supreme Court talking about?
If the defendant is on probation or parole, does this mean, since his status can be discussed under KRS 532.055(2)(a)(5), that a parole officer can give opinion evidence to the jury about the defendant?
If the statute is procedural in nature, as expressed in Reneer, where is the due process notice requirement concerning the admissibility of the evidence about “other matters”? In my opinion, Reneer has developed an open range where the prosecutor is allowed to roam at large and unbridled. I accept appellant’s counsel’s remedy as the proper approach, that being an additional bifurcation dealing with the combination of truth in sentencing and persistent felony offender procedures. But we are bound by Reneer; it will be necessary for the Supreme Court to make any adjustments of its opinion.